Citation Nr: 0842501	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-37 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
October 1948, from October 1950 to August 1951, and from 
April 1958 to April 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Nashville, 
Tennessee, that denied the veteran's claim.  In November 
2008, the veteran and his spouse testified at a hearing held 
before the undersigned Acting Veterans Law Judge.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The veteran's bilateral hearing first manifested many years 
after his separation from service and are not related to his 
service or to any incident therein.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was  
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of those 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).

The veteran contends that his current bilateral hearing loss 
was caused by noise exposure during active service.  
Specifically, he states that he was routinely exposed to tank 
and weapons fire while servicing Army vehicles and artillery 
under "battleground conditions" in the late 1940s and early 
1950s.  He also reports being involved in a tire explosion in 
the 1940s that caused his ears to ring for about three years.  
Additionally, he challenges the accuracy of the whisper voice 
tests he was administered in service, which showed his 
hearing to be normal.  He acknowledges that he was exposed to 
post-service noise exposure while working in the construction 
trades and pursuing hobbies including hunting and target 
shooting.  However, he maintains that his civilian employers 
provided him with ear plugs and that he also wore ear 
protection during his exposure to recreational noise.  

In support of his claim, the veteran submitted the November 
2008 testimony of his wife indicating that his hearing has 
gotten progressively more severe during their six-year 
marriage and that he is now unable to hear fire alarms, 
church sermons, and outside noises, or to participate in 
conversations over the telephone or in person without 
resorting to reading lips.  Also of record is a December 2006 
statement from the veteran's 50-year-old granddaughter, who 
lived with him throughout much of her childhood, asserting 
that the veteran exhibited hearing loss ever since leaving 
the service and that his hearing problems have worsened over 
time.

The record shows that during service, the veteran served as a 
rifleman, light truck driver, track vehicle mechanic, and an 
ordinance supply and parts specialist and that he was awarded 
the World War II Victory Medal, Army of Occupation Medal, 
Korean Service Medal, and two Bronze Service Stars.  
Additionally, the company with which he served during the 
Korean Conflict (92nd Armored Field Artillery Battalion) was 
awarded the Presidential Unit Citation for extraordinary 
heroism in military operations against an armed enemy.  The 
Board observes that the veteran's decorations can be, but are 
not necessarily, indicative of combat.  Nevertheless, the 
veteran's occupational specialties are consistent with 
exposure to acoustic trauma.  Thus, resolving all reasonable 
doubt in his favor, the Board concludes that he was likely 
exposed to acoustic trauma in service.  Although this 
supports his contention of the incurrence of hearing loss in 
service, there still needs to be a medical nexus linking a 
current disability to the in-service injury.  

The service treatment records are void of any complaints, 
symptoms, diagnoses, or treatment attributable to bilateral 
hearing loss.  On multiple occasions during his period of 
active service -  in October 1948, August 1951, April 1958, 
and March 1961-he was administered whisper voice tests on 
which he scored 15/15 bilaterally, which was considered 
normal.  Additionally, on examination prior to his final 
separation from service in March 1967, the veteran underwent 
an audiological evaluation, the results of which, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
--
10
LEFT
10
10
15
--
10

Parenthetically, the Board notes that prior to November 1967, 
service department audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, those standards have been set 
by the International Standards Organization (ISO)-American 
National Standards Institute (ANSI).  The above audiological 
findings have been converted to the ISO standard.  

The veteran's hearing, as assessed on the March 1967 
audiological evaluation, does not qualify as disabling under 
VA standards.  38 C.F.R. § 3.385 (2008).  Clinical evaluation 
during service was otherwise negative for any hearing 
abnormalities, and the veteran did not complain of hearing 
problems, ringing in the ears, or other symptoms associated 
with hearing loss.  Thus the Board finds that chronicity of 
in service is not established in this case.  38 C.F.R. 
§ 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for 
hearing loss.  38 C.F.R. § 3.303(b).  

The post-service treatment records reflect that in November 
2005, he was found to be "hard of hearing" by his VA 
primary care provider, who referred him to the audiology 
department for a hearing assessment, conducted later that 
month, in which the veteran reported difficulty understanding 
conversations held at normal volumes in crowds or in the 
presence of other background noise.  The veteran added that 
while his hearing had gradually worsened over the last 3-4 
years, it still did not "bother him very much."  He also 
stated his belief that his current hearing problems had their 
onset in service.  Clinical evaluation revealed normal 
bilateral hearing at low frequencies (250-500 Hz), with 
sloping bilateral sensorineural hearing loss of a severe to 
profound degree in the higher frequencies, bilaterally.  

The veteran had a VA audiological examination in January 
2006, in which he reported that he had been routinely exposed 
to noise in service without the aid of hearing protection.  
In addition, he reported that after service, he had 
occupational and recreational noise exposure by working in 
construction and hunting.  On audiometric testing, the 
veteran exhibited bilateral sensorineural hearing that was 
within normal limits at low frequencies, but indicative of 
steeply sloping to profound high frequency sensorineural 
hearing loss at higher frequencies.  The veteran's 
audiological and speech discrimination results indicated 
worse hearing in his left ear than in his right.

Based upon the veteran's reported history of military noise 
exposure and the results of his clinical evaluation, the VA 
examiner concluded that it was at least as likely as not that 
the veteran's current hearing loss was related to acoustic 
trauma in service.  Significantly, however, the examiner 
emphasized that she did not have access to the veteran's 
service treatment records or other pertinent information from 
the claims folder and therefore had "no direct evidence" to 
"document the onset of hearing loss during the veteran's 
active service."

The record thereafter shows that in December 2007, the same 
VA examiner who performed the January 2006 VA examination 
reviewed the veteran's claims folder, including his service 
and VA treatment records, and submitted a revised opinion 
indicating that it was less likely than not that the 
veteran's current hearing loss began as a result of his 
military noise exposure.  As grounds for that opinion, the 
examiner noted that shortly before his discharge from service 
in March 1967, the veteran was found on audiometric 
examination to have normal hearing and that he had a post-
service history of occupational and recreational noise 
exposure leading up the first clinical diagnosis of hearing 
loss in November 2005.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the VA examiner's initial January 
2006 determination relating the veteran's hearing loss to his 
periods of active service is clearly outweighed by her 
subsequent December 2007 opinion discounting such a 
relationship.  The latter opinion is more probative because 
it was based upon a thorough examination of the veteran and 
the claims folder and because a detailed rationale was 
provided for the opinion.  In contrast, the VA medical 
examiner's initial January 2006 opinion, while supportive of 
the veteran's claim, was not based on a review of the 
veteran's medical records or other pertinent evidence in his 
claims file.  Indeed, the examiner noted at the time that she 
did not have access to the veteran's service treatment 
records or to other pertinent clinical information in his 
claims folder, and thus had no direct evidence on which to 
base her opinion that the veteran's current hearing loss had 
its onset in service.  Instead, her findings regarding the 
etiology of the veteran's hearing loss were based solely upon 
the veteran's own statements about his military noise 
exposure.  In placing greater weight on the examiner's 
subsequent December 2007 opinion, the Board also finds it 
significant that that opinion is more current than the 
January 2006 one, and that the examiner considered the 
earlier opinion in determining that the veteran's hearing 
loss was less likely than not related to in-service acoustic 
trauma.

Thus, the Board finds that the evidence is against a finding 
of a nexus between service and the veteran's complaints of 
bilateral hearing loss.  In addition, hearing loss was not 
diagnosed within one year of separation, so service 
connection is not warranted on a presumptive basis.  
38 C.F.R. §§ 3.307, 3.309 (2008).

The Board is sympathetic to the veteran's contentions, and 
those of his wife and granddaughter, indicating that he has 
bilateral hearing loss that is related to his active service.  
However, as laypersons, they are not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about the symptoms that he experienced.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished, however, from weight and credibility, which 
are factual determinations going to the probative value of 
the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first clinical evidence of hearing 
loss of record is dated in November 2005, more than 38 years 
after the veteran's final separation from service.  The 
lengthy period without complaints, diagnoses, or treatment 
related to bilateral hearing loss weighs heavily against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The 
Board finds that the preponderance of the medical evidence 
weighs against a finding that the veteran's bilateral hearing 
loss was incurred in or aggravated by service.  As such, 
service connection must be denied.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2005 discussing 
the evidence, the particular legal requirements applicable to 
the claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the June 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations and 
provided the veteran with a Board hearing in relation to this 
claim.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


